Citation Nr: 1645936	
Decision Date: 12/05/16    Archive Date: 12/20/16

DOCKET NO.  14-36 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental condition, for compensation purposes.

2.  Entitlement to service connection for a dental condition, for treatment purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1941 to February 1947.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  These matters were previously remanded by the Board in July 2015 and April 2016.  

As noted in the previous remands, although a claim for service connection of a dental disability for treatment purposes was denied in August 2007, the Veteran's current appeal is not a claim to reopen.  The claim must be considered on the merits without the need for new and material evidence because additional service treatment records (STRs), including dental records, that were not previously before the RO at the time of its initial decision on the Veteran's claim and are relevant to the Veteran's claim have been subsequently associated with the claims file.  38 C.F.R. § 3.156 (c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is required because there was not substantial compliance with the previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

The provisions of Diagnostic Code 9913 apply to dental service connection claims involving loss of teeth.  Service connection for compensation purposes is available for loss of teeth due to loss of the bony substance of the body of the maxilla and/or mandible, without loss of continuity, as a result of trauma or disease such as osteomyelitis.  By contrast, service connection for compensation purposes is not available for loss of teeth due to loss of the alveolar process (the ridge on the surfaces of the upper (maxilla) and/or lower (mandible) containing the tooth sockets) as a result of periodontal disease, since such loss is not considered disabling.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913; See also Simmington v. West, 11 Vet. App. 41 (1998).  For that reason, the Board has attempted in its previous remands to determine whether the missing teeth that are the basis of the Veteran's claims are due to the loss of the bony substance of the body of the maxilla and/or mandible, and thus meet the definition of a disability for VA purposes.  

The Board notes that under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  Therefore, even if the Veteran's missing teeth are not due to loss of the bony substance of the body of the maxilla and/or mandible, they may potentially be eligible for service connection for treatment purposes only if they are a dental condition or disability adjudicated as resulting from combat wounds or service trauma.  38 C.F.R. § 17.161(c).  For that reason, an opinion as to whether the Veteran's missing teeth are due to the in-service trauma of being hit in the chin while playing basketball, as noted in the Veteran's March 2014 statement, is necessary to decide the claim for the purpose of establishing eligibility for outpatient dental treatment.  

Unfortunately, the VA examinations of record have not answered all of these questions.  An August 2015 examination report recorded a diagnosis of edentulous maxilla and mandible.  The Board notes that edentulous is defined as without teeth or having lost some or all natural teeth.  Dorland's Medical Dictionary 594 (32nd  ed. 2012).  However, the examiner did not indicate whether the loss of the Veteran's teeth was due to loss of bony substance of the body of the maxilla and/or mandible, or whether it was due to loss of the alveolar process as a result of periodontal disease.  The examination report did not contain an etiological opinion. 

Another examination was conducted in May 2016.  This examination report contained the diagnosis of chipped teeth in 1942.  The history found that in 1942, which is during the Veteran's period of active service, the Veteran sustained blunt dental trauma and many teeth were chipped and cracked.  The Veteran reported that beginning four months after service, in the summer of 1947, he had numerous extractions, crowns, and bridges such that by 1951 all of the Veteran's teeth were extracted and he was wearing full dentures.  The examiner noted a temporal relationship between the Veteran's acive duty dental state and work not completed until the civilian sector.  However, no rationale was provided for that opinion.  Further, in the report of the examination, the examiner checked "No" in response to query as to whether the Veteran had anatomical loss or bony injury of the mandible, maxilla, and/or anatomical loss or bony injury leading to loss of any teeth (not due to edentulous atropy or periodontal disease).  However, no basis for such conclusions was provided.  Additionally, the examiner did not state the etiology of the loss of teeth, to include specifically whether or not the Veteran had periodontal disease which led to the loss of teeth.  Therefore, unfortunately, additional remand is required to obtain complete examination opinions, with rationale.  

The RO should also send the Veteran VCAA notice that outlines both the Veteran's compensation claim and the claim for treatment purposes.  

The claims folder should also be updated to include VA treatment records compiled since January 13, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran VCAA notice under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) for the issue of entitlement to service connection for a dental condition for dental treatment purposes, including the relevant dental regulations outlining the Veteran's ability to receive service connection for dental treatment purposes, as well as the issue of entitlement to service connection for a dental condition for compensation purposes.  

2.  Obtain all treatment records for the Veteran from the VA North Texas Health Care System and all associated outpatient clinics including the Fort Worth Outpatient Clinic dated from January 13, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  Schedule the Veteran for a new VA dental examination with an examiner who has not given an opinion on this matter before.  After reviewing the entire claims file and performing any necessary tests, the clinician is to provide the following opinions:

i) Are the Veteran's missing teeth due to loss of bony substance of the body of the maxilla and/or mandible? If so, identify which teeth.  If not, identify the cause of the loss of teeth, to include whether due to periodontal disease.

ii) Is it at least as likely as not (50 percent or greater probability) that any of the Veteran's missing teeth are a result of service, to include the competent and credible report of facial and dental trauma sustained while playing basketball in 1942?  Identify which teeth are or are not a result of service.  

Any opinion must be supported by a complete rationale.

4.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




